UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Aerospace and defense (1.9%) Airbus Group SE (France) 25,199 $1,672,105 BAE Systems PLC (United Kingdom) 196,330 1,430,896 Airlines (1.2%) Japan Airlines Co., Ltd. (Japan) 52,000 1,904,518 Automobiles (4.5%) Daimler AG (Registered Shares) (Germany) 25,065 1,921,604 Nissan Motor Co., Ltd. (Japan) 309,600 2,865,062 Toyota Motor Corp. (Japan) 28,300 1,496,660 Yamaha Motor Co., Ltd. (Japan) 57,700 959,744 Banks (13.5%) Bank of Ireland (Ireland) (NON) 4,445,820 1,288,810 Bank of Queensland, Ltd. (Australia) 272,938 2,535,755 Danske Bank A/S (Denmark) 46,438 1,306,819 DNB ASA (Norway) 69,868 825,452 ING Groep NV GDR (Netherlands) 385,473 4,641,833 Metro Bank PLC (United Kingdom) (NON) 41,326 1,115,863 Mizuho Financial Group, Inc. (Japan) 744,800 1,112,452 Natixis SA (France) 196,210 962,654 Permanent TSB Group Holdings PLC (Ireland) (NON) 279,726 861,464 Shinsei Bank, Ltd. (Japan) 646,000 843,769 Skandinaviska Enskilda Banken AB (Sweden) 120,043 1,139,623 Sumitomo Mitsui Financial Group, Inc. (Japan) 69,400 2,103,983 Swedbank AB Class A (Sweden) 56,631 1,213,245 Virgin Money Holdings UK PLC (United Kingdom) 314,528 1,657,205 Beverages (1.1%) Anheuser-Busch InBev SA/NV (Belgium) 14,604 1,820,557 Building products (0.8%) Compagnie De Saint-Gobain (France) 27,623 1,213,558 Capital markets (1.2%) Credit Suisse Group AG (Switzerland) 59,002 833,915 UBS Group AG (Switzerland) 70,636 1,131,374 Chemicals (1.0%) Akzo Nobel NV (Netherlands) 24,275 1,649,542 Communications equipment (1.1%) Nokia OYJ (Finland) (NON) 298,721 1,766,076 Construction and engineering (2.0%) Vinci SA (France) 43,880 3,258,414 Construction materials (0.7%) CRH PLC (Ireland) 39,655 1,117,312 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 271,729 1,747,586 Eurazeo SA (France) 17,686 1,195,489 Diversified telecommunication services (4.2%) BCE, Inc. (Canada) 29,400 1,339,893 Com Hem Holding AB (Sweden) 87,189 803,399 Nippon Telegraph & Telephone Corp. (Japan) 39,200 1,688,583 Spark New Zealand, Ltd. (New Zealand) 689,452 1,739,405 Telecom Italia SpA RSP (Italy) 1,402,040 1,220,639 Electric utilities (1.0%) SSE PLC (United Kingdom) 76,640 1,636,581 Food and staples retail (0.8%) Seven & i Holdings Co., Ltd. (Japan) 29,400 1,251,809 Food products (4.2%) Barry Callebaut AG (Switzerland) 1,233 1,337,344 Kerry Group PLC Class A (Ireland) 26,079 2,428,948 Nestle SA (Switzerland) 25,382 1,895,362 Nomad Foods, Ltd. (United Kingdom) (NON) 116,500 1,049,665 Household durables (1.7%) Panasonic Corp. (Japan) 184,600 1,695,181 Skyworth Digital Holdings, Ltd. (China) 1,554,000 961,565 Household products (0.6%) Henkel AG & Co. KGaA (Preference) (Germany) 8,075 889,906 Independent power and renewable electricity producers (0.7%) Electric Power Development Co., Ltd. (Japan) 34,000 1,061,886 Industrial conglomerates (1.9%) Siemens AG (Germany) 29,113 3,085,738 Insurance (7.9%) Admiral Group PLC (United Kingdom) 25,572 726,205 AIA Group, Ltd. (Hong Kong) 338,600 1,918,370 Allianz SE (Germany) 8,056 1,309,601 AXA SA (France) 102,549 2,410,910 Chubb, Ltd. 16,286 1,940,477 Prudential PLC (United Kingdom) 146,969 2,725,877 SCOR SE (France) 48,358 1,715,278 IT Services (0.5%) Worldpay Group PLC (United Kingdom) (NON) 220,105 865,846 Media (3.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 65,674 717,614 Liberty Global PLC Ser. C (United Kingdom) (NON) 37,000 1,389,720 WPP PLC (United Kingdom) 126,033 2,937,038 Metals and mining (0.4%) Glencore PLC (United Kingdom) 311,879 701,947 Multi-utilities (2.7%) Centrica PLC (United Kingdom) 293,428 955,696 RWE AG (Germany) 110,092 1,423,658 Veolia Environnement SA (France) 83,397 2,007,219 Oil, gas, and consumable fuels (7.7%) EnCana Corp. (Canada) 136,500 832,400 Royal Dutch Shell PLC Class A (United Kingdom) 233,926 5,665,162 Royal Dutch Shell PLC Class B (United Kingdom) 64,758 1,577,218 Suncor Energy, Inc. (Canada) 95,600 2,662,446 Total SA (France) 37,059 1,685,532 Personal products (1.4%) Asaleo Care, Ltd. (Australia) 386,616 539,376 Unilever NV ADR (Netherlands) 38,780 1,732,113 Pharmaceuticals (8.6%) Astellas Pharma, Inc. (Japan) 218,900 2,910,692 AstraZeneca PLC (United Kingdom) 41,486 2,316,474 Bayer AG (Germany) 16,691 1,961,589 Novartis AG (Switzerland) 18,204 1,314,973 Sanofi (France) 65,990 5,307,212 Real estate investment trusts (REITs) (2.0%) Hibernia REIT PLC (Ireland) 1,225,986 1,810,750 Japan Hotel REIT Investment Corp (Japan) 1,617 1,423,828 Real estate management and development (2.8%) Hang Lung Group, Ltd. (Hong Kong) 332,000 952,258 Mitsubishi Estate Co., Ltd. (Japan) 57,000 1,058,763 Mitsui Fudosan Co., Ltd. (Japan) 61,000 1,521,951 Sumitomo Realty & Development Co., Ltd. (Japan) 35,000 1,024,390 Software (0.8%) Nintendo Co., Ltd. (Japan) 8,400 1,194,189 Technology hardware, storage, and peripherals (3.2%) Casetek Holdings, Ltd. (Taiwan) 294,000 1,598,620 Lenovo Group, Ltd. (China) 1,502,000 1,169,482 Samsung Electronics Co., Ltd. (South Korea) 2,049 2,350,724 Tobacco (3.7%) Japan Tobacco, Inc. (Japan) 72,700 3,029,570 Philip Morris International, Inc. 29,300 2,874,623 Trading companies and distributors (2.7%) ITOCHU Corp. (Japan) 95,500 1,176,090 Mitsubishi Corp. (Japan) 109,300 1,851,044 Wolseley PLC (United Kingdom) 23,137 1,302,826 Transportation infrastructure (1.6%) Aena SA (Spain) (NON) 13,316 1,712,852 Sumitomo Warehouse Co., Ltd. (The) (Japan) 167,000 850,247 Wireless telecommunication services (3.0%) KDDI Corp. (Japan) 61,900 1,653,307 Vodafone Group PLC (United Kingdom) 969,251 3,089,376 Total common stocks (cost $157,596,864) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (0.2%) Federal National Mortgage Association Pass-Through Certificates 3.296%, January 1, 2021 (i) $251,685 $277,609 Total U.S. government and agency mortgage obligations (cost $277,609) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Notes 1.750%, April 30, 2022 (i) $31,000 $31,771 Total U.S. treasury obligations (cost $31,771) SHORT-TERM INVESTMENTS (1.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.44% (AFF) Shares 1,762,871 $1,762,871 SSgA Prime Money Market Fund Class N 0.40% (P) Shares 110,000 110,000 U.S. Treasury Bills 0.30%, May 19, 2016 $79,000 78,986 U.S. Treasury Bills 0.23%, April 21, 2016 (SEGSF) 68,000 67,996 U.S. Treasury Bills 0.07%, April 14, 2016 (SEGSF) 26,000 25,999 U.S. Treasury Bills 0.07%, April 7, 2016 (SEGSF) 237,000 236,995 Total short-term investments (cost $2,282,826) TOTAL INVESTMENTS Total investments (cost $160,189,070) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $47,589,445) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/20/16 $5,459,051 $5,094,714 $364,337 British Pound Buy 6/15/16 669,873 655,326 14,547 Canadian Dollar Sell 4/20/16 458,611 416,735 (41,876) Barclays Bank PLC Canadian Dollar Sell 4/20/16 769,459 718,802 (50,657) Euro Buy 6/15/16 578,523 564,457 14,066 Hong Kong Dollar Buy 5/18/16 2,857,000 2,850,246 6,754 Japanese Yen Sell 5/18/16 332,530 309,712 (22,818) Singapore Dollar Buy 5/18/16 1,546,877 1,461,439 85,438 Citibank, N.A. Canadian Dollar Buy 4/20/16 341,109 335,850 5,259 Canadian Dollar Sell 4/20/16 341,109 333,919 (7,190) Danish Krone Sell 6/15/16 561,553 542,903 (18,650) Euro Sell 6/15/16 4,636,057 4,485,733 (150,324) Japanese Yen Sell 5/18/16 504,059 469,392 (34,667) Credit Suisse International Japanese Yen Sell 5/18/16 760,599 708,188 (52,411) Norwegian Krone Buy 6/15/16 983,216 940,478 42,738 Swedish Krona Buy 6/15/16 2,289,380 2,168,097 121,283 Deutsche Bank AG Australian Dollar Buy 4/20/16 725,162 676,739 48,423 Canadian Dollar Sell 4/20/16 714,327 667,406 (46,921) Goldman Sachs International Japanese Yen Buy 5/18/16 2,799,912 2,606,665 193,247 HSBC Bank USA, National Association British Pound Sell 6/15/16 594,310 590,557 (3,753) Canadian Dollar Buy 4/20/16 213,058 209,777 3,281 Canadian Dollar Sell 4/20/16 213,058 199,052 (14,006) JPMorgan Chase Bank N.A. British Pound Buy 6/15/16 3,358,559 3,288,654 69,905 Canadian Dollar Buy 4/20/16 784,782 699,062 85,720 Canadian Dollar Sell 4/20/16 784,782 772,584 (12,198) New Zealand Dollar Sell 4/20/16 1,155,461 1,120,458 (35,003) Singapore Dollar Buy 5/18/16 604,390 570,668 33,722 South Korean Won Sell 5/18/16 2,376,326 2,240,278 (136,048) State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 2,024,892 1,889,177 135,715 British Pound Buy 6/15/16 423,932 403,467 20,465 Canadian Dollar Sell 4/20/16 992,605 927,197 (65,408) Euro Sell 6/15/16 152,813 145,890 (6,923) Israeli Shekel Buy 4/20/16 1,388,019 1,331,120 56,899 Japanese Yen Sell 5/18/16 41,367 35,451 (5,916) Swedish Krona Sell 6/15/16 972,691 920,598 (52,093) UBS AG Australian Dollar Sell 4/20/16 1,138,872 1,039,718 (99,154) Canadian Dollar Sell 4/20/16 1,078,382 1,007,438 (70,944) Swiss Franc Buy 6/15/16 3,743,345 3,638,060 105,285 WestPac Banking Corp. Canadian Dollar Sell 4/20/16 621,696 553,438 (68,258) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $160,575,840. (b) The aggregate identified cost on a tax basis is $160,468,336, resulting in gross unrealized appreciation and depreciation of $20,717,933 and $21,019,266, respectively, or net unrealized depreciation of $301,333. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $465,515 $26,759,718 $25,462,362 $3,603 $1,762,871 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $357,508 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 21.7% United Kingdom 19.5 France 13.4 Germany 6.6 Netherlands 5.0 Ireland 4.7 United States 4.4 Switzerland 4.1 Canada 3.0 Australia 3.0 Sweden 2.0 Hong Kong 1.8 Spain 1.5 South Korea 1.5 China 1.3 Belgium 1.1 Finland 1.1 New Zealand 1.1 Taiwan 1.0 Denmark 0.8 Italy 0.8 Norway 0.5 Other 0.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $226,852 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $353,121 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $189,994 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $9,367,932 $5,576,256 $— Consumer staples 8,745,043 10,104,230 — Energy 3,494,846 8,927,912 — Financials 19,299,445 27,756,504 — Health care 2,910,692 10,900,248 — Industrials 5,781,899 13,676,389 — Information technology 6,313,015 2,631,922 — Materials — 3,468,801 — Telecommunication services 6,421,188 5,113,414 — Utilities 1,061,886 6,023,154 — Total common stocks — U.S. government and agency mortgage obligations — 277,609 — U.S. treasury obligations — 31,771 — Short-term investments 1,872,871 409,976 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $411,866 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 1,407,084 995,218 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 378,884 106,258 5,259 164,021 48,423 193,247 3,281 189,347 213,079 105,285 — 1,407,084 Total Assets $378,884 $106,258 $5,259 $164,021 $48,423 $193,247 $3,281 $189,347 $213,079 $105,285 $— $1,407,084 Liabilities: Forward currency contracts# 41,876 73,475 210,831 52,411 46,921 — 17,759 183,249 130,340 170,098 68,258 995,218 Total Liabilities $41,876 $73,475 $210,831 $52,411 $46,921 $— $17,759 $183,249 $130,340 $170,098 $68,258 $995,218 Total Financial and Derivative Net Assets $337,008 $32,783 $(205,572) $111,610 $1,502 $193,247 $(14,478) $6,098 $82,739 $(64,813) $(68,258) $411,866 Total collateral received (pledged)##† $277,609 $— $(189,994) $— $— $193,247 $— $6,098 $31,771 $— $— Net amount $59,399 $32,783 $(15,578) $111,610 $1,502 $— $(14,478) $— $50,968 $(64,813) $(68,258) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
